Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2021 has been entered.
	Amended claims 18-20 and 22 have been examined on the merits. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-20 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 18-20 and 22 are directed to a natural product (i.e., a law of nature/a natural phenomenon-e.g. step 1 (MPEP 2106.03)).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. do not recite additional elements/steps that integrate the exception into a practical application and/or do not 
Claims 18-20 and 22 are drawn to a composition (as a natural oral composition such as a pharmaceutical or nutritional or a nutraceutical) consisting of a vegetation liquor whereas the vegetation liquor is oil palm natural phenolics such as shikimic acid, protocatechuic acid, p-hydroxybenzoic acid, 3-caffeoylshikimic acid, 4-caffeoylshikimic  acid, and 5-caffeoylshikimic acid and a pharmaceutical acceptable carrier (the pharmaceutical acceptable carrier could just be natural water) and further consisting of natural compounds such as oligosaccharides, lipids, gallic acid, vanillic acid, caffeic acid, syringig acid, p-coumaric acid or ferulic acid (i.e. all the claimed active ingredients are naturally-occurring ingredients). [Please note that where the claim is to a nature-based product in combination with non-nature based elements (e.g. a claim to “a yogurt starter kit comprising Lactobacillus in a container with instructions for culturing Lactobacillus with milk to produce yogurt”), the markedly different characteristics analysis should be applied only to the nature-based product limitation (MPEP 2106.04(c)(I)(A))].  Moreover, the claimed composition (as an oral composition such as a pharmaceutical or nutritional or a nutraceutical) comprising a vegetation liquor whereas the vegetation liquor is oil palm natural phenolics and a pharmaceutical acceptable carrier (the pharmaceutical acceptable carrier could just be natural water) is not markedly different from its/their naturally-occurring counterpart(s) because there is no adequate indication and/or sufficient evidence/support within Applicant’s specification that the claimed composition has any characteristics or properties that are different from the naturally-occurring counterpart(s) (including the natural compounds found therein)-i.e., there is no adequate indication and/or sufficient evidence/support within Applicant’s specification that the instantly claimed preparatory steps (i.e. demonstrated evidence of the preparatory step of such as wherein the oil palm phenolic vegetation liquor is a by-product of the oil palm milling process (i.e. the process of high pressure steam treatment) have caused the resulting claimed composition (as an oral composition such as a pharmaceutical or nutritional or a nutraceutical) comprising a vegetation liquor whereas the vegetation liquor is oil palm natural phenolics and a pharmaceutical acceptable carrier (the pharmaceutical acceptable carrier could just be natural water) to have any markedly different characteristics (i.e. structural and/or functional characteristics or properties) that are different from the naturally-occurring counterpart.  [Please note that there is no adequate evidence/support within Applicant’s specification that its claimed composition is markedly different in terms of having a change in structure of having an unexpected functional difference (i.e. a difference in properties and/or characteristics) as compared to its/their naturally-occurring counterpart(s)) and/or furthermore there is no adequate evidence/support within Applicant’s specification that its claimed composition/product is markedly different in terms of having a change in structure (by demonstrating “synergism”) that produced an unexpected/synergistic functional effect as compared to its/their naturally-occurring counterpart(s)] that the composition has any characteristics or properties that are different from the naturally-occurring counterpart(s) (including the natural compounds found therein)-e.g. step 2A1(MPEP 2106.04 (a-c))].  Moreover, the cited claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements (i.e. do not recite additional elements/steps that integrate the exception into a practical application and/or do not recite additional elements that amount to significant more than the exception of the claimed naturally-occurring ingredients). 
Therefore, the claimed composition is not deemed to be markedly different from what exists in nature in terms of structural and/or functional differences.  In other words, the claims do not set forth a marked difference in terms of structural and/or or functional differences (properties and/or characteristics) as compared to the naturally-occurring counterpart(s) (see, e.g., Diamond v. Chakrabarty, 447 U.S. 303(1980)).  Please note that combining natural products does not remove the claims from reading upon a judicial selection (Funk Brothers Seed Col. V. Kalo Inoclulant Col. – 333 U.S. 127 (1948)) because again there is no sufficient evidence/support of a marked difference brought about by combining the instantly claimed natural products.  Please also note that modifying the concentration of the product/composition is not sufficient to remove the claimed composition from a judicial exception (see, e.g., Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. __, 133 S. Ct. 2107, 106 USPQ2d 1972 (2013)).  
Thus, when the relevant factors are analyzed, they weigh against a significant difference between the claimed invention and a judicial exception.   Therefore, the claimed invention is not considered to be patent eligible subject matter.

Response to Arguments
Applicant’s arguments submitted on 07/06/2021 regarding the USC 101 rejection have been carefully considered but are not deemed persuasive. 
	Applicant argues that a change or an improvement of antioxidant activity or bioactive properties of phenolic acids such as that of the protocatechuic acid, hydroxytyrosol and hydroxybenzoic acid, caffeoylshikimic acid derivatives, primarily affected by the steam treatment during the oil palm milling process, resulted in extracted phenolic acids with a markedly different characteristic, specifically a change in function, more specifically an improvement in function.  Such difference presented between the naturally occurring or naturally existing counterpart confirms that even there exist similarities between naturally occurring phenolic acids, there exists a distinction wherein such composition offered by the present invention may not be found in nature, particularly performing the same function as that of the present invention. 
	In response, Examiner, however, disagrees because since the claimed claims are drawn to a composition (as a natural oral composition such as a pharmaceutical or nutritional or a nutraceutical) consisting of a vegetation liquor whereas the vegetation liquor is oil palm natural phenolics such as shikimic acid, protocatechuic acid, p-hydroxybenzoic acid, 3-caffeoylshikimic acid, 4-caffeoylshikimic  acid, and 5-caffeoylshikimic acid and a pharmaceutical acceptable carrier (the pharmaceutical acceptable carrier could just be natural water) and further consisting of natural compounds such as oligosaccharides, lipids, gallic acid, vanillic acid, caffeic acid, syringig acid, p-coumaric acid or ferulic acid (i.e. all the claimed active ingredients are naturally-occurring ingredients), Examiner still maintains that the cited claims do not 
	Moreover, in response, Examiner, however, disagrees because since the claimed claims are drawn to a composition (as a natural oral composition such as a pharmaceutical or nutritional or a nutraceutical) consisting of a vegetation liquor whereas the vegetation liquor is oil palm natural phenolics such as shikimic acid, protocatechuic acid, p-hydroxybenzoic acid, 3-caffeoylshikimic acid, 4-caffeoylshikimic  acid, and 5-caffeoylshikimic acid and a pharmaceutical acceptable carrier (the pharmaceutical acceptable carrier could just be natural water) and further consisting of natural compounds such as oligosaccharides, lipids, gallic acid, vanillic acid, caffeic acid, syringig acid, p-coumaric acid or ferulic acid (i.e. all the claimed active ingredients are naturally-occurring ingredients), Examiner still maintains that that there is no adequate indication and/or sufficient evidence/support within Applicant’s specification that the claimed composition has any characteristics or properties that are different from the naturally-occurring counterpart(s) (including the natural compounds found therein)-i.e., there is no adequate indication and/or sufficient evidence/support within Applicant’s specification that the instantly claimed preparatory steps (i.e. demonstrated evidence of the preparatory step of such as wherein the oil palm phenolic vegetation liquor is a by-product of the oil palm milling process (i.e. the process of high pressure steam treatment) have caused the resulting claimed composition (as an oral composition such as a pharmaceutical or nutritional or a nutraceutical) comprising a vegetation liquor whereas the vegetation liquor is oil palm natural phenolics and a pharmaceutical acceptable carrier (the pharmaceutical acceptable carrier could just be natural water) to have any significant and/or special characteristics (i.e. structural and/or functional characteristics or properties) that are different from the naturally-occurring counterpart. For example, Examiner states the markedly different characteristics (MDC) analysis turns on whether there is any change in the chemical structure or function to the oil palm natural phenolics acids when extracted. No because Examiner maintains that the claimed natural shikimic acid, protocatechuic acid, p-hydroxybenzoic acid, 3-caffeoylshikimic acid, 4-caffeoylshikimic  acid, and 5-caffeoylshikimic acid retain the same chemical structure before and after extraction and therefore retain the same bioactivity. The claimed oil palm natural phenolic acids are one in the same with the acids found within the oil palm phenolics rich vegetation liquor.  Thus, the antioxidant activity/function of the claimed natural shikimic acid, protocatechuic acid, p-hydroxybenzoic acid, 3-caffeoylshikimic acid, 4-caffeoylshikimic acid, and 5-caffeoylshikimic acid and their chemical structures are unchanged by the claimed extraction process, meaning their bioactivity is unchanged, meaning the claimed composition remains a judicial exception in the MDC analysis. Furthermore, Examiner still concludes that just the naming of the claimed oil palm natural phenolic acids within Applicant’s claim amendment does not structurally change anything about the natural acids because if there is any demonstrated evidence that the steam treatment has changed any characteristics, where is it? 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972. The examiner can normally be reached M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/
docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDALL O WINSTON/				/MICHAEL BARKER/Examiner, Art Unit 1655                                     Primary Examiner, Art Unit 1655